Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As a note to the applicant/to make clear the examiner’s position on BRI interpretation of the claims. Currently claims 2, 9, and 16 recite that the user device is located either inside or outside the rotorcraft; as such a literal interpretation covers every possible location for the user device as such if a piece(s) of hypothetical prior art were to teach the independent claims they would implicitly/inherently teach claims 2, 9, and 16. Currently the phrase “outside the rotorcraft” could mean literally anywhere not in the rotorcraft (e.g. on the ground, attached to a neighbor building would all be positions “outside” the rotorcraft). Amending the claims to recite “attached on the outside of the rotorcraft” would require attachment of the device to the outer airframe/surface of the rotorcraft. Currently claims 2, 9, and 16 are rejected under 112(d) for failing to further limit the subject matter of the claim(s) upon which they depend on. The “attached on the” outside wording has grounds in paragraph [0025] of the applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Currently claims 2, 9, and 16 recite that the user device is located either inside or outside the rotorcraft, this covers all physical locations and as such is a trait/limitation already inherent to the existence of the device of the independent claims as such claims 2, 9, and 16 do not further limit their respective independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Amending the claims to recite “inside or attached to the outside of the rotor craft” would overcome these rejections as while still broad would limit the physical location of the device from anywhere to located within/on the outside (surface) of the craft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “Application of High-Speed videography for inflight deformation measurement of aircraft propellers”, Stasicki et al. In view of Fox et al, “Tracker And Vibration Analysis System”, US 9815565 B1 
Regarding Claim 1,Stasicki et al teaches “capturing, by one or more processors, one or more images of at least one rotating blades of a rotorcraft;”(Stasicki Section 3.1 “Principle of IPCT”, “The simplest IPCT setup consists of one monochrome camera observing an object to be investigated covered with a random pattern. After a reference image of a latent object has been acquired (Fig. 3a) the object will be set into a load condition which causes its deformation”);” analyzing, by the one or more processors, the one or more images of the at least one rotating blades of the rotorcraft to determine blade information; determining, by the one or more processors, a location of the at least one rotating blades in the one or more images based on the blade information  calculating, by the one or more processors, blade position information based on the determined location of the at least one rotating blade and a parameter of a user device capturing the one or more images;”(Stasicki Section 3.1 “Principle of IPCT  ”, “The basic principle of this stereoscopic IPCT can briefly be explained by referring to its similarity to the spatial vision in humans. Objects in the field of view are simultaneously observed under two different viewing angles. Similar patterns in both images are detected. If the viewing positions and the mapping functions of both optical systems are known, the 3D coordinates of the similar pattern identified in both images can be calculated by means of triangulation. During the first step the investigated surface H(X;Y) is recorded by two cameras (camera 1 and camera 2). Both cameras are looking at the same field of view, but under different viewing angles. A cross correlation algorithm identifies similar regions in the recorded images of both cameras. For best results a random dot pattern is applied onto the surface. The correlation procedure delivers the coordinates of areas with similar dot pattern in image 1 (coordinates x1, y1) and in image 2 (coordinates x2, y2). With known intrinsic parameters (e.g. focal length, distortion, principal point) and extrinsic parameters (position and orientation) of both cameras, the 3D coordinates of the recognized areas with the same dot pattern are determined by means of central projection and triangulation.” Here teaches the image analysis of a blade (pattern) within the image includes triangulation/projection and the camera’s (user devices) parameters)
Stasicki et al fails to disclose the displaying of the determined information; instead focusing on the data capturing and analysis.
 Fox et al teaches a system for track and balance control of a rotorcraft which includes teaching for “displaying, by the one or more processors, the blade position information to the user device; and displaying, by the one or more processors, instructions on one or more adjustments to the at least one rotating blades of the rotorcraft based on the blade position information.”(Column 8-9, lines 46-02, “In accordance with the present disclosure, the optical tracker 24 may transmit or utilize one or more optical signal 38 in determining the distance from the optical tracker 24 to the one or more blades A and B. The one or more optical signal 38 may be deflected by the one or more blades A and B back to the tracker system 22. The optical signal 38 may be received by the optical tracker 24, amplified and converted by the tracker system 22 into an analog signal and/or translated into a digital signal, and transmitted to a display 42 using a communication system 54. The communication system 54 can use a wired and/or a wireless connection to communicate with the display 42. The display 42 may show readouts for a user. The system may also produce one or more printed reports of results. The display 42 may indicate blade track (example: inches high or low as related to a master blade), vibration magnitude (example: inches per second) and phase (in degrees) at each measurement point. Optionally, the display 42 can show recommended adjustments needed to optimize track and balance. The display 42 may be in any format, non-exclusive examples of which include a computer screen, a monitor, a laptop display, a smart-phone, a tablet, a handheld device, a heads-up device, an in-panel device, and so on.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Stasicki to include the output display(s) of Fox et al. The KSR rational for this combination being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Stasicki teaches the image acquisition and analysis/determination elements, however it lacks teachings for the displaying of results/information. Fox et al teaches rotor position information displaying both of the blade information and of track and balance instructions/adjustments. (II) Both Stasicki and Fox et al disclose/pertain to the analysis of rotorcraft blades (Same field of use), in the combination each publications teachings are still performing the same function(s). Stasicki teaches blade position information detection using cameras and fox et al is still displaying/outputting of information to a rotorcraft pilot. (III) The results of the combination would be predictable to one of ordinary skill in the art as no underlying principles of the inventions are changed by the combination and Fox et al is merely being used to teach a output/display it isn’t modifying the analysis/determination of Stasicki. (IV) Flight cockpits of aircraft already contain readout displays/gauges of flight control information as such displaying of craft control information is a known use of aircraft sensor data. Especially at the level of generality claimed/required by the BRI of the claim elements. The resulting modified Stasicki teaches all aspects of claim 1.
Regarding Claim 2, modified Stasicki teaches “The computer-implemented method of claim 1, wherein the user device is positioned inside or outside of the rotorcraft.”(Fox et al Column 8-9, lines 46-02, “In accordance with the present disclosure, the optical tracker 24 may transmit or utilize one or more optical signal 38 in determining the distance from the optical tracker 24 to the one or more blades A and B. The one or more optical signal 38 may be deflected by the one or more blades A and B back to the tracker system 22. The optical signal 38 may be received by the optical tracker 24, amplified and converted by the tracker system 22 into an analog signal and/or translated into a digital signal, and transmitted to a display 42 using a communication system 54. The communication system 54 can use a wired and/or a wireless connection to communicate with the display 42. The display 42 may show readouts for a user. The system may also produce one or more printed reports of results. The display 42 may indicate blade track (example: inches high or low as related to a master blade), vibration magnitude (example: inches per second) and phase (in degrees) at each measurement point. Optionally, the display 42 can show recommended adjustments needed to optimize track and balance. The display 42 may be in any format, non-exclusive examples of which include a computer screen, a monitor, a laptop display, a smart-phone, a tablet, a handheld device, a heads-up device, an in-panel device, and so on.”  Here teaches a display system as such it implicitly must be located either within or outside the rotorcraft/somewhere a person (e.g. pilot) could see the information)
Regarding Claim 3, modified Stasicki et al teaches “wherein the parameter of the user device include at least one of, a number of cameras, a location of the user device, an image resolution of the user device, pixel size of the user device, and/or focal length of the user device”( Stasicki Section 3.1 “Principle of IPCT ”, “The basic principle of this stereoscopic IPCT can briefly be explained by referring to its similarity to the spatial vision in humans. Objects in the field of view are simultaneously observed under two different viewing angles. Similar patterns in both images are detected. If the viewing positions and the mapping functions of both optical systems are known, the 3D coordinates of the similar pattern identified in both images can be calculated by means of triangulation. During the first step the investigated surface H(X;Y) is recorded by two cameras (camera 1 and camera 2). Both cameras are looking at the same field of view, but under different viewing angles. A cross correlation algorithm identifies similar regions in the recorded images of both cameras. For best results a random dot pattern is applied onto the surface. The correlation procedure delivers the coordinates of areas with similar dot pattern in image 1 (coordinates x1, y1) and in image 2 (coordinates x2, y2). With known intrinsic parameters (e.g. focal length, distortion, principal point) and extrinsic parameters (position and orientation) of both cameras, the 3D coordinates of the recognized areas with the same dot pattern are determined by means of central projection and triangulation.” Here the underlined final sentence is teaching of focal length, position (location) as part of the rotorblade position calculations.)
Regarding Claim 4, modified Stasicki teaches “The computer-implemented method of claim 1, wherein calculating the blade position information further comprises calculating at least one of, a horizontal and vertical angles of the blade to the central optical axis of the user device, blade angular information, a relative vertical distance of the rotor blades, and an absolute height of the blades.”(Stasicki, Section 3.1 “Principles of IPCT”, “The simplest IPCT setup consists of one monochrome camera observing an object to be investigated covered with a random pattern. After a reference image of a latent object has been acquired (Fig. 3a) the object will be set into a load condition which causes its deformation. The second image (Fig. 3b) or a sequence of images will be recorded under such deformed states. The image(s) of the deformed object will be cross-correlated with the reference image. A 2D displacement vector field (Fig. 3c) will be obtained as the result. Using image pairs of the randomly patterned object acquired by a stereoscopic camera system, its 3D position and shape can be obtained.” Here the “3D position and shape” teaches height of the blades (position and shape implicitly includes is the dimensions of length, width, height in space. Additionally from Section 6 “Results and Data evaluation”, “With the extrinsic and intrinsic camera system parameters obtained by the calibration DaVis can easily calculate the 3D position and shape of the investigated propeller or rotor blade. Some recorded images and processed preliminary results are depicted in Fig. 19. It can be seen clearly that the propeller blade is recorded exactly in the same position for each revolution and at each rotational speed. Also the optical quality of the picture is quite good – no motion blur occurs and the illumination is sufficient. So the triggering works excellently without any jitter and the illumination by the xenon flash lamp in combination with the short shutter times is chosen in an optimal way. The results of the DaVis post processing accurately give the right surface of the propeller blade for every load state. The change of the blades angle of attack with increasing spin can be exactly observed from these obtained results.” Here “angle of attack” is detected (as it related to spin rate would be a form of “blade angular information”)
Regarding Claim 6, modified Stasicki teaches “The computer-implemented method of claim 1, wherein calculating blade position information further comprises receiving, by the one or more processors, data from one or more sensors located on the rotorcraft.”(Stasicki section 5, “Experimental Setup”, “The measurement setup for the EC 135 helicopter, which is shown in Fig. 17, is done in a similar way. A stripe of the above mentioned dot patterned adhesive foil is affixed on two of the main rotor blades (Fig. 18). Two cameras, one Alluris SMS 300 digital high-end stroboscope (both pointing to the patterned area) and one laser sensor (pointing to a reflecting pad on the rotor hub) are mounted on the helicopter's winch hard points by using a Linos X 95 supporting beam. The controlling of the cameras and the recording of the pictures is performed by the video stroboscope.” Here teaches the sensor setup for a helicopter (rotorcraft) which with the figure 17 below shows that the sensor is located on/attached to the rotorcraft)
    PNG
    media_image1.png
    396
    787
    media_image1.png
    Greyscale

Regarding Claim 7, modified Stasicki teaches “The computer-implemented method of claim 1, wherein determining the location of the at least one rotating blades further comprises identifying a marker placed on the at least one rotating blades.”( Stasicki section 5, “Experimental Setup”, “The measurement setup for the EC 135 helicopter, which is shown in Fig. 17, is done in a similar way. A stripe of the above mentioned dot patterned adhesive foil is affixed on two of the main rotor blades (Fig. 18). Two cameras, one Alluris SMS 300 digital high-end stroboscope (both pointing to the patterned area) and one laser sensor (pointing to a reflecting pad on the rotor hub) are mounted on the helicopter's winch hard points by using a Linos X 95 supporting beam. The controlling of the cameras and the recording of the pictures is performed by the video stroboscope.” Here teaches the sensor setup for a helicopter (rotorcraft) which with the figure 18 above shows that the blade has a marker/pattern attached to it to aid in identifying/analysis of the images)
Regarding Claims 8-11,13-18, 20. These claims are system (8-11, 13-14) and non-transitory computer readable medium instruction claims (15-18, 20) versions of the method claims 1-4, 6-7. As such the grounds of rejections for the claims 8-11,13-18, 20 are identical to their respective equivalent claims in 1-4, 6-7.
Allowable Subject Matter
Claims 5, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art found to teach the claimed height calculation based on horizontal and vertical angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180072405 A1; US 20150112637 A1; WO 2012021202 A2; EP 2738090 B1; US 20210179263 A1; US 20210362846 A1; US 20210394920 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661